Citation Nr: 1549542	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  08-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar radiculopathy prior to March 15, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for lumbar radiculopathy of the right lower extremity prior to February 13, 2013, and a rating higher than 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1974, from September to October 1990, and from November 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Columbia, South Carolina, which granted service connection for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar radiculopathy, assigning an initial 10 percent rating.  

During the pendency of the appeal, an increased evaluation from 10 percent to 40 percent, effective March 15, 2010, was granted for the Veteran's back disability by a February 2012 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

Additionally, an April 2013 rating decision granted service connection for radiculopathy of the right lower extremity, and assigned a 40 percent evaluation, effective February 13, 2013. A subsequent October 2014 rating decision declined to increase the Veteran's rating for his radiculopathy of the right lower extremity. Although the Veteran did not specifically disagree with this rating, the Board finds that lumbar radiculopathy of the right lower extremity is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  Moreover, in the Veteran's notice of disagreement dated in May 2007, the Veteran specifically requested a separate evaluation for his right lower extremity radiculopathy. Thus, it is identified as a separate appeal issue on the cover page of this decision.

The Veteran requested a personal hearing before a Decision Review Officer at the RO in October 2008.  He withdrew that request in April 2010.  

Following the issuance of the April 2013 supplemental statement of the case, the Veteran submitted additional medical evidence in April 2014, to include x-ray imaging and a completed disability benefits questionnaire for his service-connected spine disability. This new evidence has not been considered by the Agency of Original Jurisdiction (AOJ). However, in a brief dated in June 2015, the Veteran's representative requested a waiver of initial AOJ consideration of any new evidence submitted by the appellant (or AOJ).  See 38 C.F.R. § 20.1304 (2015).

In a memorandum dated in April 2013, the RO found that the issue of TDIU had been raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran met the schedular criteria for a TDIU and indicated in his most recent VA examination that he stopped working as a result of his service-connected back and mental conditions. However, in an October 2014 rating decision, the RO indicated that it would not address the issue of entitlement to a TDIU because the Veteran currently had a combined schedular 100 percent disability evaluation for his service connected disabilities and therefore, consideration for TDIU was moot.  However, the Board finds that the granting of a 100 percent combined schedular evaluation for the Veteran's service-connected disabilities does not render moot the issue of entitlement to a TDIU, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52735 (1999). 

However, in view of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU remains on appeal.  

The Virtual VA paperless claims processing system contains VA treatment records dated from January 1999 to February 2012. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a lumbar spine x-ray dated in April 2014, a disability benefits questionnaire for the lumbar spine dated in April 2014, a rating decision dated in October 2014, and a brief from the Veteran's representative dated in June 2015.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the period prior to January 22, 2009, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 was manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. There was no evidence of incapacitating episodes of Intervertebral Disc Disease.

2.  Resolving any doubt in favor of the Veteran, for the period beginning January 22, 2009, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 has been manifested by painful motion and limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis.

3.  Resolving any doubt in favor of the Veteran, for the period from April 22, 2006, to February 13, 2013, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 involved incomplete mild lumbar radiculopathy of the right lower extremity.

4.  For the period from February 13, 2013, to April 26, 2014, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 involved incomplete moderately severe lumbar radiculopathy of the right lower extremity; severe lumbar radiculopathy with marked muscular atrophy was not shown.

5.  Beginning April 26, 2014, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 involved incomplete severe lumbar radiculopathy of the right lower extremity; complete paralysis was not shown.


CONCLUSIONS OF LAW

1.  For the period prior to January 22, 2009, the criteria for an initial increased rating of 20 percent, but not higher, for the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).  

2.  For the period beginning January 22, 2009, the criteria for an initial increased rating of 40 percent, but not higher, for the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).  

3.  For the period from April 22, 2006, to February 13, 2013, the criteria for a 10 percent evaluation, but not higher, for the Veteran's lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period from February 13, 2013, to April 26, 2014, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

5.  Beginning April 26, 2014, the criteria for a 60 percent evaluation, but not higher, for the Veteran's lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in October 2012 for additional evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar lumbosacral radiculopathy. In February 2013, the RO provided the Veteran with a VA examination for his lumbar spine disability. Thereafter, the RO readjudicated the Veteran's claim in an SSOC dated in April 2013.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in June 2006.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. The RO also provided Vazquez-Flores notice in a letter dated in September 2008.

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2006, June 2010, February 2013, and April 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Lumbar Spine Disability

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

	Factual Background

Historically, a May 2007 rating decision granted service connection for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar radiculopathy, and assigned a 10 percent rating, effective April 22, 2006, the date following the Veteran's discharge from service.  The Veteran disagreed with the initial rating assigned and requested a separate rating for his right lower extremity radiculopathy associated with the lumbar spine disability.  A February 2012 rating decision increased the evaluation for the lumbosacral strain to 40 percent, effective March 15, 2010, the date of the VA treatment record indicating worsening had occurred.  The Veteran claims that he is entitled to an initial rating in excess of 10 percent prior to March 15, 2010, and a rating in excess of 40 percent thereafter.

In a service treatment record dated in April 2005, the Veteran complained of left buttock pain. X-ray imaging dated in April 2005 revealed mild degenerative changes in the facet joints at L5-S1 bilaterally. In June 2005, the Veteran complained of low back and right leg pain. A lumbar spine magnetic resonance imaging (MRI) dated in June 2005 showed degenerative abnormalities at L5-S1, mild joint space narrowing and hypertrophic changes, more prominent on the right. In August 2005, the Veteran again complained of lower back and right leg pain. He indicated the pain was intermittent, occurring with standing and walking, and was intermittently severe. He denied any symptoms in his left leg. He denied any bowel or bladder dysfunction. Dr. R.B. indicated that he reviewed the x-ray imaging, which showed disc and facet degeneration. He indicated that the lumbar spine MRI showed central disc herniation and moderate bilateral foraminal stenosis at L5-S1. The impression was L5-S1 disc herniation. In a September 2005 treatment record, Dr. D.H. performed a lumbar selective nerve root block on the right side at L5-S1 for the Veteran's lumbar degenerative disc disease. In January 2006, Dr. D.H. indicated that the Veteran was not missing any work.

In January 2006, Dr. R.B. indicated that the Veteran continued to do relatively well since his last evaluation. He noted intermittent pain in the right leg and the lateral aspect of the right foot. Dr. R.B. indicated that the Veteran could continue his normal activities with limitations only on lifting and PT testing. In May 2006, Dr. R.B. noted that the Veteran reported he was doing very well up until approximately one month ago. The Veteran admitted to only intermittent right leg pain and some tingling in the lateral aspect of the right foot. He indicated that the tingling had increased significantly over the past month with pain and now numbness. He indicated the pain was now persistent. On exam, the straight leg raise test generated back pain only. The Veteran's motor strength was intact throughout and sensation was mildly diminished in an S1 distribution over the right foot. A nerve root block was recommended. In June 2006, DR. R. B. indicated that the Veteran had done "quite well" with his recent injection and was pain free at that time. He noted that the Veteran only reported some minimal discomfort in the right leg with prolonged standing. He indicated that the Veteran was not in distress and ambulated without difficulty. He noted that the Veteran's motor strength remained normal, and the straight leg raise test was negative.

On VA examination in October 2006, the examiner noted diagnoses of central lumbar disc herniation and moderate foraminal stenosis of L5-S1 and disc degeneration of T11-T12 and T12-L1. The Veteran reported receiving three nerve blocks. He indicated that he had lifting restrictions of up to 50 pounds. The Veteran noted some intermittent right leg pain in the lateral aspect of the right foot. The Veteran reported normal activity with limitation only with lifting and PE testing. The Veteran reported that as the day goes along his lower back hurts depending on his activity level. On lifting heavy objects, he reported more pain and some stiffness. He noted a pain level from 5-8/10. The Veteran indicated that any prolonged standing or sitting would increase the pain in the lower back, radiating down the right leg, along with some numbness in the right foot. He indicated he had been prescribed Naprosyn for pain and inflammation. He reported he could not stay in one position for long periods of time. As to his occupation, the Veteran indicated that he was an air reserve technician/aircraft engine mechanic. He noted that he was going to come out of reserve status in five days. Regarding daily activities, the Veteran reported that he was unable to perform any strenuous work.

On examination, the Veteran had a slightly antalgic gait demonstrated with the right lower extremity and right foot. He did not use any ambulatory aids. He reported occasional use of a back brace. There was some tenderness over the lumbosacral spine and right paravertebral muscles. Forward flexion was beyond 70 degrees with pain; extension was to 20 degrees with somewhat more pain than forward flexion. Right lateral flexion was to 20 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 25 degrees; and left lateral rotation was to 35 degrees. The Veteran had pain with right lateral movements. The straight leg raise test was positive on the right to 90 degrees. Upper and lower extremity muscle strength was normal and symmetrical. Deep tendon reflexes were 1+ bilaterally. The examiner noted that functional loss due to pain secondary to the lumbosacral functional loss due to pain and functional impairment was moderate to moderately severe (50 to 75 percent). The examiner noted that joint function was additionally limited by pain, fatigue and weakness secondary to reproductive use, especially with lifting and straining with exercises and flare-ups. At that time, the examiner estimated functional loss to be moderately severe to severe (75 to 100 percent).

In a rating decision dated in May 2007, the RO granted entitlement to service connection for disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar lumbosacral radiculopathy, and assigned a 10 percent disability evaluation, effective April 22, 2006, the date following the Veteran's discharge from service.

In a VA treatment record dated in December 2007, the Veteran complained of exacerbation of chronic back pain for over a week. He reported the pain in his back was radiating down his right leg. The physician noted that an x-ray of the spine in August 2007 showed degenerative joint disease of L5-S1 and an MRI of the spine dated in September 2007 showed multilevel disc osteophyte and foraminal narrowing at L5-S1.

In a private treatment record from Neurosurgery Associates dated in February 2007, the Veteran complained of low back pain. A chronic history of moderately severe right-sided burning lumbar pain with radiating pain and numbness into the right leg was noted. The Veteran could heel and toe walk without difficulty; his gait was nonantalgic. His posture was erect with no palpable tenderness or muscle spasm. He had normal muscle tone. His lumbar spine range of motion was decreased by 40 percent. The straight leg raise test was negative, and there was no muscle atrophy. Muscle strength was 5/5; reflexes were normal; and sensation was intact. An x-ray and MRI was performed; flexion and extension views revealed severe spondylosis at L5-S1. The diagnosis was lumbar pain with radiculopathy, stenosis, and spondylosis.

In a VA physical therapy evaluation dated in February 2007, the diagnosis was chronic lumbarsacrum pain. The Veteran rated his pain from 3-10/10, depending on his activities. In a back pain assessment dated in March 2007, the Veteran rated his pain as 8/10. He reported an exacerbation of his chronic back pain. He described the pain as "aching" and indicated that it affected his general activities. In March 2007, the Veteran reported an exacerbation of his low back pain due to lifting heavy objects. He denied bowel/bladder incontinence or sciatica. He was given Tramadol for the pain and bedrest and stretching were recommended. In May 2007, the Veteran described his back and leg pain intensity as 9/10. He indicated that he would like to consult with a neurologist. In May 2007, the Veteran described back pain radiating down the right leg. He indicated his current medications were not working for his lower back pain. In June 2007, the Veteran complained of chronic lower back pain. An August 2007 lumbar spine x-ray showed degenerative osteoarthritis at L5-S1. A September 2007 MRI showed multilevel disc osteophytes and foraminal narrowing at L5-S1. The Veteran continued to complain of back and right leg pain in various VA treatment records through November 2007.

In a private treatment record dated in July 2008, Dr. D.H. performed a lumbar selective nerve root block at L5-S1 on the right for the Veteran's lumbar degenerative disc disease.

In a private treatment record from Neurosurgery Associates dated in June 2008, the Veteran complained of low back pain. He described chronic and constant pain. He noted severe right-sided lumbar pain with radiating pain into his right leg and foot. He noted his symptoms increased with activity and improved with rest. He also complained of numbness in the right leg. The Veteran could heel and toe walk with difficulty; his gait was antalgic. His posture was erect with no palpable tenderness or muscle spasm over the lumbar spine or paralumbar musculature. His lumbar spine range of motion was decreased by 40 percent. The straight leg raise test was positive on the right. There was no muscle atrophy; muscle strength was 5/5; reflexes were present; and sensation was intact. The assessment was lumbar pain, lumbar radiculopathy, lumbar spondylosis/arthritis, and lumbar stenosis. The Veteran was referred for a right selective nerve root injection L5-S1. In August 2008, the Veteran's lumbar spine range of motion was decreased by 40 percent. In November 2008, the Veteran described right-sided stabbing severe lumbar pain with radiating pain and numbness into his right leg and foot. He noted the pain was constant and present throughout the day. The Veteran could heel and toe walk without difficulty. His gait was nonantalgic. Lumbar spine range of motion was decreased by 50 percent. The straight leg raise test was negative. In December 2008 following a selective nerve root injection on the right L5-S1, the Veteran continued to complain of mild to moderately severe right-sided stabbing lumbar pain with burning pain doing down the right leg into the foot. The Veteran indicated that his symptoms were increased by activity, and improved with rest and medication. Lumbar spine range of motion was decreased by 30 percent. In January 2009, the Veteran's lumbar spine range of motion was decreased by 80 percent with pain and poor effort.

In a March 2010 VA treatment record, the Veteran's lumbar spine forward flexion was to 10 degrees; his extension was to 5 degrees; his left side bend was to5 degrees; his right side bend was to 10 degrees; his left rotation was to 25 degrees; and his right rotation was to 20 degrees. The physical therapist indicated that all the measurements were taken with a goniometer.

On VA examination in June 2010, the Veteran denied urinary incontinence, urinary urgency, urinary retention, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness. However, he noted urinary frequency and nocturia. The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and moderate dull and sharp daily pain radiating down the right lower extremity. He denied any flare-ups or incapacitating episodes. He reported the use of a cane and a back brace. The Veteran indicated that he was unable to walk more than a few yards. His posture and gait were normal. There was no ankylosis. There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness. Muscle strength was 5/5; sensation was normal; and DTRs were 2+. Flexion was to 20 degrees; extension was to 10 degrees; and lateral flexion and rotation were all to 20 degrees. There was no objective evidence of pain on active range of motion. There was no additional limitation following repetitive range of motion. X-ray imaging showed mild degenerative disk disease at L5-S1. 

A June 2010 peripheral nerves examination showed weakness and numbness in the right lower extremity. An electrodiagnostic report dated in June 2010 revealed a normal needle EMG of the right L3-S1 paraspinal muscles and a normal needle EMG of all muscles tested of the right lower extremity. The examiner's interpretation was that there was no electrophysiological evidence of a right L3-S1 radiculopathy or a diffuse sensorimotor peripheral neuropathy in the right lower extremity.

An MRI dated in March 2011 revealed straightening of the lumbar spine from muscular spasm, significant narrowing within the space between L5 and S1 with narrowed disc space endplate sclerosis, and disc protrusion with bilateral foraminal encroachment. In a VA treatment record dated in May 2011, the Veteran complained of constant low back pain. He described it as aching and non-radiating. He noted the following aggravating factors: bending and lifting, and prolonged sitting or standing. He described treatment as medications, physical therapy, and injections. He denied any bowel or bladder symptoms. He ambulated with a cane. There was tenderness to palpation and muscle spasm. The examiner noted limited range of motion, especially with forward flexion. His motor strength was within normal limits. In July 2011, the Veteran complained of constant low back pain of an intensity of 4-9/10 depending on his activity. He indicated that the pain radiated down his right lower extremity to his foot. He denied any surgeries. Range of motion was within functional limits with slow, guarded movements in all planes. There were no complaints of increased pain with palpation of the area. The examiner noted the Veteran would benefit from physical therapy intervention. 

In a rating decision dated in February 2012, the RO increased the rating for the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 with right lumbar lumbosacral radiculopathy to 40 percent, effective March 15, 2010, the date the evidence showed worsening.

Pursuant to the Board's October 2012 remand, the Veteran was afforded another VA examination in February 2013. The Veteran reported receiving epidural injections in 2005, 2006, 2008, and 2012. He also reported physical therapy between July 2011 and September 2011. He reported use of a TENS unit in the past. He indicated that he had currently been seeing a chiropractor once a month since December 2012, and continued to take pain medications for his chronic lower back problems with right-sided lumbosacral radiculopathy symptoms. The Veteran reported flare-ups; he indicated that any movements caused severe aggravation of his lower back pain and lumbosacral radiculopathy symptoms of the right side. 

Forward flexion was to 50 degrees with pain at 40 degrees; extension was to 20 degrees with pain at 15 degrees; right lateral flexion was to 10 degrees with objective evidence of pain at 5 degrees; left lateral flexion was to 20 degrees with objective evidence of pain at 15 degrees; right lateral rotation was to 10 degrees with objective evidence of pain at 5 degrees; and left lateral rotation was to 20 degrees with objective evidence of pain at 10 degrees. The Veteran was not able to perform repetitive use testing with three repetitions due to pain and muscle spasm. His functional loss included less movement than normal, excess fatigability, pain, and muscle spasms. The Veteran had tenderness to the lower lumbosacral spine and moderate to severe tenderness of the paravertebral muscles. The Veteran had guarding/muscle spasms severe enough to result in abnormal gait; he favored the right lower extremity, ambulated very slowly, and used a cane to ambulate. 

Muscle strength was 4/5 on the right. There was no muscle atrophy. Reflexes were 1+ on the right. Sensation of the lower leg and ankle and foot and toes was decreased on the right. The straight leg raise test was positive on the right at 50 degrees, and negative on the left. The Veteran reported constant severe radicular pain of the right lower extremity; L5-S1 nerve roots were suspected. However EMG and nerve conduction studies of the right lower extremity done in February 2013 revealed no electrodiagnostic evidence of radiculopathy of the right lower extremity. The severity of the radiculopathy of the right lower extremity was described as clinically moderately severe. The Veteran did not have any other neurologic abnormalities. The Veteran did not have incapacitating episodes of intervertebral disc syndrome. He indicated use of a back brace and cane regularly. 

The examiner noted the results from an August 2007 x-ray and a March 2011 MRI of the lumbar spine. The Veteran indicated that he retired as an aircraft mechanic in 2006; he indicated that he went to school to pursue an administrative job, but could not continue his school work because of his back pain and anxiety. The examiner opined that the Veteran's right-sided lumbosacral radiculopathy symptoms/lumbar radiculitis was related to his service-connected central disk herniation and more recently noted significant narrowing of the disk space between L5-S1 and disk protrusion. The examiner found that this impairment caused moderately severe to severe pain, and the Veteran had not had complete relief from epidural injections, physical therapy, or chiropractic treatment. The examiner found significant functional impairment at this time. He noted that the Veteran continuously takes prescribed medication for pain and has been receiving chiropractic treatment at this time.

In August 2012 and September 2012, Dr. J.B. performed a lumbar transforaminal epidural injection at L5-S1 for the Veteran's lumbar disc with myelopathy. In August 2012, the Veteran reported his pain intensity as 6-7/10 (pain interferes such that the patient requires assistance with self care). In a subsequent August 2012 treatment record, the Veteran reported his pain intensity as 4-5/10 (pain interferes with what patient needs to do like work and household duties). In a treatment record dated in December 2012 from Health Star Chiropractic, Dr. B.W. indicated the following diagnoses: degenerative lumbar/lumbosacral intervertebral disc and segmental dysfunction lumbar region.

In an April 2013 rating decision, the RO granted service connection for radiculopathy of the right lower extremity to 40 percent, effective February 13, 2013. In an October 2014 rating decision, the RO denied to increase the Veteran's rating for his radiculopathy of the right lower extremity.

Lumbar spine x-ray imaging dated in April 2014 revealed severe lower lumbar disc disease at L5-S1 with significant associated facet hypertrophy and mild anterior endplate spurring at L3-4.

In a disability benefits questionnaire dated in April 2014 and submitted by the Veteran, the examiner noted diagnoses of disc herniation and moderate foraminal stenosis at L5-S1 with right lumbosacral radiculopathy to the right lower extremity. The Veteran reported the condition had worsened over time with increases in severity and frequency. He reported constant, sharp pain with numbness and tingling on the right side. He also reported limited range of motion. He described aggravating factors of walking, bending, lifting, sitting, and standing for long periods of time. He indicated that relieving factors were laying down and ice compresses. He indicated treatment with hydrocodone every six hours; Flexeril as needed; topical analgesic applied to the area as needed; and cortisone shots every three to four months. The Veteran reported undergoing pain management. He noted use of a back brace and a cane.

The Veteran reported flare-ups; he described the impact as difficulty going places due to mobility and pain. He also reported difficulty sleeping due to pain. Forward flexion was to 45 degrees with pain; extension was to 15 degrees with pain; right lateral flexion was to 10 degrees with pain; left lateral flexion was to 15 degrees with pain; right lateral rotation was to 15 degrees with pain; and left lateral rotation was to 15 degrees with pain. The Veteran was able to perform repetitive-use testing with three repetitions; there was no additional limitation of motion following repetitive-use testing. The Veteran had the following functional loss: less movement than normal; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing. The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the back, which he described as tenderness over the lumbar spine and muscle spasm. The Veteran had guarding/muscle spasm severe enough to result in abnormal gait and abnormal spinal contour.

Muscle strength testing was all normal; the Veteran did not have muscle atrophy. Reflexes were all normal. Sensation to light touch was all normal. The straight leg raise test was positive on the right. The Veteran had radicular pain; there was severe constant pain of the right lower extremity; severe paresthesias of the right lower extremity; and severe numbness of the right lower extremity. The nerve roots involved were the L4/L5/S1/S2/S3 (sciatic) nerve roots on the right side. The examiner indicated that the Veteran's right-sided radiculopathy was "severe." The Veteran did not have any other neurologic abnormalities. The examiner found that the Veteran had intervertebral disc syndrome of the spine, with at least 6 weeks of incapacitating episodes over the past 12 months. The Veteran noted constant use of a cane due to his back, foot, and leg condition. The examiner noted that the impact of the Veteran's back condition on his ability to work was chronic back pain. The examiner noted that the Veteran was unable to perform any heavy lifting, pushing, pulling, bending, standing, stooping, or walking for prolonged periods of time. The examiner noted that the Veteran required a change in position every 20 to 30 minutes. The examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the spine during flare-ups or repeated use over time.

      Analysis

The Board finds that, for the period prior to January 22, 2009, resolving all doubt in favor of the Veteran, an initial rating of 20 percent is warranted. A review of the record shows that during this timeframe, the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 was manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. This level of impairment more closely corresponds to the criteria warranting a 20 percent rating. The Board notes that although the Veteran's flexion did not appear to be as limited in the October 2006 examination, numerous private treatment records from Neurosurgury Associates revealed that the Veteran's range of motion was decreased by 40 to 50 percent.  See private treatment records from Neurosurgery Associates dated in February 2007, June 2008, August 2008, and November 2008. A reduction of range of motion by 40 to 50 percent would place the Veteran's forward flexion in the 45 to 55 degree range, which would warrant a 20 percent evaluation.

The Board finds, however, there is no indication of forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to warrant an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 45 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

The Board notes that the October 2006 VA examiner found that functional loss due to pain secondary to the lumbosacral functional impairment was moderate to moderately severe (50 to 75 percent). However, the Board notes that the Veteran's forward flexion at that examination was beyond 70 degrees with pain. The Veteran therefore had pain-free motion until 70 degrees, which does not comport with the next higher evaluation for limitation of motion. Additionally, while the October 2006 examiner found that joint function was additionally limited by pain, fatigue and weakness secondary to reproductive use, especially with lifting and straining with exercises and flare-ups, and estimated functional loss to be moderately severe to severe (75 to 100 percent), there was no evidence of incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, or instability of station. Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a rating higher than 20 percent based on functional loss. As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

As there is no evidence, prior to January 22, 2009, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The evidence shows that the Veteran's range of motion worsened in or around January 22, 2009; a private treatment record on this date revealed that his lumbar spine range of motion was decreased by 80 percent with pain and poor effort. See private treatment record from Neurosurgery Associates dated in January 2009. Therefore, a 40 percent rating is warranted beginning January 22, 2009. The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, none of the examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, all of the examinations during this timeframe demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  See March 2010 VA treatment record, June 2010 VA examination, February 2013 VA examination, and April 2014 disability benefits questionnaire. Although the Veteran was not able to perform repetitive use testing with three repetitions due to pain and muscle spasm in his February 2013 examination, the Board notes that his forward flexion was to 50 degrees, with pain at 40 degrees. The Veteran therefore had pain-free motion until 40 degrees, which does not comport with the next higher evaluation for limitation of motion. Additionally, while the February 2013 examiner found that the Veteran had less movement than normal, excess fatigability, pain, and muscle spasms, there was no evidence of weakened movement, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, or instability of station. Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a rating higher than 40 percent based on functional loss. As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Although the evidence shows that there have been some instances during the rating period (April 2014 examination) when the Veteran's forward flexion of the thoracolumbar spine was not quite as severe (45 degrees) to warrant the assigned 40 percent rating, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 40 percent rating for the lumbar spine disability pursuant to Diagnostic Code 5242 is warranted for the entire period beginning January 22, 2009. 

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the most recent examination in April 2014 revealed incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in the past 12 months, which could warrant a 60 percent rating. There were no findings of incapacitating episodes prior to this examination. However, as will be discussed in more detail below, as the Veteran is in receipt of a separate evaluation for neurological manifestations of his right lower extremity secondary to his service-connected back disability (rated as 60 percent beginning April 2014), it is to the Veteran's advantage to evaluate this residual separately, as doing so results in a higher evaluation.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, in an April 2013 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a separate rating.  Moreover, as will be discussed below, the Board is granting higher ratings for the right lower extremity radiculopathy. Thus, that matter is not for consideration here.  The Veteran's complaints of radiating pain have only dealt with the right lower extremity; there have been no complaints or findings related to the Veteran's left lower extremity. Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period. The Board notes that although the Veteran complained of urinary frequency and nocturia on examination in June 2010, there were no objective findings of urinary incontinence related to the service-connected back disability. Moreover, the Veteran has consistently denied any bladder problems on other occasions. See March 2007 and May 2011 VA treatment records. The Veteran has consistently denied bowel impairment.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an initial increased rating higher than 20 percent prior to January 22, 2009, and a rating higher than 40 percent thereafter, for the service-connected disc herniation and moderate foraminal stenosis at L5-S1.

Accordingly, resolving all doubt in favor of the Veteran, for the period prior to January 22, 2009, the criteria of a 20 percent evaluation, but not higher, for the Veteran's disc herniation and moderate foraminal stenosis at L5-S1 is warranted. For the period beginning January 22, 2009, an initial rating of 40 percent, but not higher, for the Veteran's service-connected disc herniation and moderate foraminal stenosis at L5-S1 is also warranted.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in the Veteran's favor.

V. Radiculopathy of the Right Lower Extremity 

As noted above, in an April 2013 rating decision, the RO granted service connection for lumbar radiculopathy of the right lower extremity, and assigned a 40 percent evaluation, effective February 13, 2013. In an October 2014 rating decision, the RO continued the 40 percent evaluation. Although the Veteran did not specifically disagree with this rating or the effective date of the rating, the Board finds that the service-connected lumbar radiculopathy of the right lower extremity is part and parcel of the initial increased rating claim for the Veteran's lumbar spine disability.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

	From April 22, 2006, to February 13, 2013

The Board finds all reasonable doubt in the Veteran's favor and awards a 10 percent rating for lumbar radiculopathy of the right lower extremity from April 22, 2006, to February 13, 2013.  

In this regard, throughout this timeframe, the Veteran has consistently reported radiation of pain and numbness in his right lower extremity.  For example, in May 2006, the Veteran reported intermittent right leg pain and some tingling in the lateral aspect of the right foot. He indicated that the tingling had increased significantly over the past month with pain and now numbness. He indicated the pain was now persistent. On exam, the straight leg raise test generated back pain only. The Veteran's motor strength was intact throughout and sensation was mildly diminished in an S1 distribution over the right foot. In June 2006, Dr. R. B. noted that the Veteran only reported some minimal discomfort in the right leg with prolonged standing. He indicated that the Veteran was not in distress and ambulated without difficulty. He noted that the Veteran's motor strength remained normal, and the straight leg raise test was negative. 

In his October 2006 examination, the Veteran noted some intermittent right leg pain in the lateral aspect of the right foot. He indicated that any prolonged standing or sitting would increase the pain in the lower back, radiating down the right leg, along with some numbness in the right foot. On examination, the straight leg raise test was positive on the right to 90 degrees. Upper and lower extremity muscle strength was normal and symmetrical. Deep tendon reflexes were 1+ bilaterally. 

In December 2007, the Veteran complained of pain in his back radiating down his right leg. In a private treatment record from Neurosurgery Associates dated in February 2007, a chronic history of moderately severe right-sided burning lumbar pain with radiating pain and numbness into the right leg was noted. In May 2007, the Veteran described back pain radiating down the right leg. In a private treatment record from Neurosurgery Associates dated in June 2008, the Veteran noted severe right-sided lumbar pain with radiating pain into his right leg and foot. The straight leg raise test was positive on the right. There was no muscle atrophy; muscle strength was 5/5; reflexes were present; and sensation was intact. The assessment included lumbar radiculopathy. In November 2008, the Veteran described right-sided stabbing severe lumbar pain with radiating pain and numbness into his right leg and foot. In December 2008, the Veteran continued to complain of mild to moderately severe right-sided stabbing lumbar pain with burning pain doing down the right leg into the foot. 

On VA examination in June 2010, the Veteran reported moderate dull and sharp daily pain radiating down the right lower extremity. Muscle strength was 5/5; sensation was normal; and DTRs were 2+. A June 2010 peripheral nerves examination showed weakness and numbness in the right lower extremity. In July 2011, the Veteran indicated that his low back pain radiated down his right lower extremity to his foot.

Given the consistent reports of radiating pain in the right lower extremity, the Board finds all reasonable doubt in the Veteran's favor and a separate 10 percent disability rating is warranted for the right lower extremity for mild, incomplete paralysis of the sciatic nerve.

The Board notes, however, that there is no indication during this period, that the incomplete paralysis of the right lower extremity was any more than mild in nature.  Throughout the timeframe on appeal, sensory examinations were intact.  In general, the Veteran's motor examinations have revealed normal tone and strength in the lower extremity.  Moreover, an electrodiagnostic report dated in June 2010 revealed a normal needle EMG of the right L3-S1 paraspinal muscles and a normal needle EMG of all muscles tested of the right lower extremity. The examiner's interpretation was that there was no electrophysiological evidence of a right L3-S1 radiculopathy or a diffuse sensorimotor peripheral neuropathy in the right lower extremity. Although the Veteran is competent to describe radiating pain down to his right knee and sometimes into his right foot, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, for the period from April 22, 2006, to February 13, 2013, his radiculopathy symptoms in the right lower extremity were no more than mild in nature.  

Resolving all doubt in favor of the Veteran, the Board finds that, from April 22, 2006, to February 13, 2013, a separate 10 percent disability rating is warranted for associated mild, incomplete paralysis of the sciatic nerve in the right lower extremity.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent from April 22, 2006, to February 13, 2013, for the right lower extremity.  

	From February 13, 2013, to April 26, 2014

The Board finds that, for the period from February 13, 2013, to April 26, 2014, the Veteran's symptoms do not rise to the level of severe incomplete paralysis, with marked muscular atrophy, as would be required for a higher rating under Diagnostic Code 8520.  During this timeframe, no clinician ever characterized the radiculopathy of the Veteran's right lower extremity as "severe" or worse. In this regard, in the February 2013 VA examination, the Veteran's right lower extremity radiculopathy was described as "moderately severe." The Veteran's impairment primarily involved pain, sensory and reflex impairment, numbness, and mild paresthesias, without muscle atrophy or loss of the ability to ambulate.  The Board finds that such impairment is not of a degree approximating severe incomplete paralysis with marked muscle atrophy, and a disability rating in excess of 40 percent for the right lower extremity for this timeframe is not warranted.

In this regard, in the February 2013 VA examination, muscle strength was 4/5 on the right. There was no muscle atrophy. Reflexes were 1+ on the right. Sensation of the lower leg and ankle and foot and toes was decreased on the right. The straight leg raise test was positive on the right at 50 degrees, and negative on the left. The Veteran reported constant severe radicular pain of the right lower extremity; L5-S1 nerve roots were suspected. However, EMG and nerve conduction studies of the right lower extremity done in February 2013 revealed no electrodiagnostic evidence of radiculopathy of the right lower extremity. The severity of the radiculopathy of the right lower extremity was described as clinically moderately severe. 

The examiner opined that the Veteran's right-sided lumbosacral radiculopathy symptoms/lumbar radiculitis was related to his service-connected central disk herniation and more recently noted significant narrowing of the disk space between L5-S1 and disk protrusion. The examiner found that this impairment caused moderately severe to severe pain, and the Veteran had not had complete relief from epidural injections, physical therapy, or chiropractic treatment. 

Based on the foregoing, the Board finds that, for the period from February 13, 2013, to April 26, 2014, the evidence did not show that the Veteran's lumbar radiculopathy of the right lower extremity was manifested by symptomatology that more nearly approximated the criteria for an evaluation of 40 percent under DC 8520, and that the preponderance of the evidence was against an increased rating. 

	Beginning April 26, 2014

Beginning April 26, 2014, the Board finds all reasonable doubt in the Veteran's favor and awards a 60 percent rating, but not higher, based on the findings of "severe" radiculopathy. In this regard, although there were no findings of marked muscular atrophy, the April 2014 examiner described the Veteran's right lower extremity radiculopathy as "severe," due to findings of severe constant pain, severe paresthesias, and severe numbness. The Board finds that such impairment is not of a degree approximating complete paralysis with no active movement possible of the muscles below the knee, and therefore a disability rating in excess of 60 percent for the right lower extremity for this timeframe is not warranted.

In this regard, in the April 2014 examination, muscle strength testing was all normal; the Veteran did not have muscle atrophy. Reflexes were all normal. Sensation to light touch was all normal. The straight leg raise test was positive on the right. The Veteran had radicular pain; there was severe constant pain of the right lower extremity; severe paresthesias of the right lower extremity; and severe numbness of the right lower extremity. The nerve roots involved were the L4/L5/S1/S2/S3 (sciatic) nerve roots on the right side. The examiner indicated that the Veteran's right-sided radiculopathy was "severe." 

Resolving all doubt in favor of the Veteran, the Board finds that, beginning April 26, 2014, a 60 percent disability rating is warranted for associated severe, incomplete paralysis of the sciatic nerve in the right lower extremity.  However, the preponderance of the evidence is against a disability rating in excess of 60 percent beginning April 26, 2014, for the right lower extremity.  

It is important for the Veteran to understand that the Board has carefully considered his accounts of the radicular symptoms that he has experienced.  If the problems he has cited were not considered, there would be no basis for the currently-assigned disability ratings.  Upon careful consideration of the evidence of record; however, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for lumbar radiculopathy of the right lower extremity for the period from April 22, 2006, to February 13, 2013; a rating greater than 40 percent for the period from February 13, 2013, to April 26, 2014; and a rating greater than 60 percent beginning April 26, 2014.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




VI. Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his disc herniation and moderate foraminal stenosis at L5-S1 with lumbar radiculopathy of the right lower extremity.  The Veteran's disc herniation and moderate foraminal stenosis at L5-S1 with lumbar radiculopathy of the right lower extremity is manifested by radiating pain and numbness, limitation of motion, muscle spasms, and prescribed bed rest.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for posttraumatic stress disorder, hallux valgus of the right foot, tinnitus, allergic rhinitis with sinusitis, and bilateral hearing loss.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the period prior to January 22, 2009, entitlement to an evaluation of 20 percent, but no higher, for disc herniation and moderate foraminal stenosis at L5-S1 is allowed, subject to the regulations governing the award of monetary benefits.

For the period beginning January 22, 2009, entitlement to an evaluation of 40 percent, but no higher, for the disc herniation and moderate foraminal stenosis at L5-S1 is allowed, subject to the regulations governing the award of monetary benefits.

For the period from April 22, 2006, to February 13, 2013, entitlement to an evaluation of 10 percent, but not higher, for lumbar radiculopathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

For the period from February 13, 2013, to April 26, 2014, entitlement to a rating in excess of 40 percent for the lumbar radiculopathy of the right lower extremity is denied.

For the period beginning April 26, 2014, entitlement to an evaluation of 60 percent, but not higher, for lumbar radiculopathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

As discussed above, a veteran may be awarded TDIU based on a single disability and receive schedular disability ratings for other conditions. Thus, despite the award of a combined 100 percent schedular rating, the Veteran's claim for TDIU is not moot.  Bradley v. Peake, 22 Vet. App. 293 -294 (2008).

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim and is not moot, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  

The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  In particular, the AOJ should address whether the Veteran's service-connected psychiatric disability, by itself, renders him unemployable and whether his service-connected low back disability and associated radiculopathy render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completing the above development, and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU. In particular, the AOJ should address (i) whether the Veteran's service-connected psychiatric disability, by itself, renders him unemployable and (ii) whether his service-connected low back disability and associated radiculopathy render him unemployable.  

If entitlement to a TDIU is denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond. The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


